Citation Nr: 0806883	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  03-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for a duodenal ulcer, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision denying 
service connection for PTSD and an October 2002 rating 
decision denying the other claims, both of which were of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran had a hearing before 
the Board in September 2004 and the transcript is of record.

The Board notes that the veteran initially did not appeal the 
February 2002 rating decision.  Rather, he initiated a new 
claim, to include PTSD, hypertension and a duodenal ulcer, in 
June 2002.  The claims, to include PTSD, were denied in an 
October 2002, which the veteran promptly appealed in an 
October 2002 notice of disagreement (NOD).  The RO, giving 
the veteran the benefit of the doubt, accepted the October 
2002 NOD as an appeal to both the February 2002 rating 
decision (in regards to his PTSD claim) and the October 2002 
(in regards to the hypertension and ulcer claims).  

It is also noteworthy that the veteran was denied service 
connection for duodenal ulcers, on a direct basis, in a May 
1973 rating decision.  The veteran indicated during an August 
2003 Decision Review Officer (DRO) conference, that he is 
pursuing his ulcer claim solely on the theory that it is 
caused by his PTSD.  A final rating decision may not be 
disturbed unless there is a showing of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  A 
new etiological theory does not constitute a new claim.  
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Here, new 
and material evidence has been presented in that PTSD is now 
service-connected and there is a reasonable possibility of 
establishing secondary service connection for ulcers.  As 
such, the claim is reopened.

The case was brought before the Board in March 2004 and 
January 2005, at which time the claims were remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the veteran in the development of his claims, to include 
affording him VA examinations if found necessary by the 
obtained evidence.  The requested development having been 
partially completed, the case is once again before the Board 
for appellate consideration of the issues on appeal.  

The issues of entitlement to service connection for 
hypertension and duodenal ulcer, claimed as secondary to 
PTSD, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1. The veteran's PTSD has been medically attributed to in-
service combat exposure in Vietnam. 

2. Based on the preponderance of the evidence, the veteran 
was engaged in combat in Vietnam. 


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

The veteran identifies various stressful incidents occurring 
during his two and a half month service in Vietnam allegedly 
responsible for his PTSD.  Most of these incidents are combat 
related.  Most significantly, the veteran recalls being 
attacked by hostile forces immediately upon arriving in 
Vietnam and prior to being issued any weapons.  He also 
suffered from frequent migraine headaches and black out 
spells, which caused problems with one fellow soldier who 
tired of the veteran falling behind.  The veteran alleges he 
was threatened by the soldier that he would be shot if he 
fell behind again and, after a subsequent black out spell, 
the soldier in fact shot at him within close proximity to the 
veteran's face leaving gun powder burns.  The veteran also 
recalls various incidents where he killed the enemy or 
witnessed friends being killed and thus currently suffers 
from immense guilt both for killing and for surviving.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In this case, the veteran's current medical treatment records 
show a diagnosis of PTSD as early as the 1990s.  Although the 
veteran was never afforded a VA examination, VA treatment 
records indicate multiple hospitalizations for severe PTSD 
due to Vietnam War stressors.  Significantly, the veteran was 
hospitalized in the fall of 2003 for "Chronic severe Vietnam 
War-induced posttraumatic stress disorder, in relapse."  The 
treatment records detail the veteran's reported stressors, to 
include the incident of being under hostile attack with no 
weapons and the incident where a fellow soldier shot at him.  
The Social Security Administration (SSA) awarded the veteran 
disability benefits in part due to his Vietnam War-induced 
PTSD and also detailed the same in-service stressors.  VA and 
SSA records consistently indicate the veteran's condition is 
severe and induced by various combat related incidents during 
the veteran's two month tour in Vietnam.  

Clearly, the veteran has a competent medical diagnosis of 
PTSD linked to alleged in-service stressful incidents.  The 
crucial inquiry, then, is whether the alleged incidents can 
be verified.  Resolving all reasonable doubt in favor of the 
veteran, the Board concludes it can.

The veteran's DD-214 indicates the veteran was an infantryman 
for the two and a half months he was stationed in Vietnam.  
Statements from the veteran, as well as his personnel 
records, indicate he was reassigned back to the United States 
after he learned his father had died of a heart attack.  The 
veteran's service medical records during the relevant time 
frame indicate the veteran was seen on an almost daily basis 
with complaints of headaches and black out spells.  He was, 
at the time, diagnosed with tension headaches linked to the 
Vietnam heat.  All diagnostic tests conducted, to include x-
rays and neurological, were within normal limits.  The 
veteran was also hospitalized from June 30, 1969 to July 1969 
for umbilical hernia surgery prior to returning to the United 
States.  

Research conducted indicates the veteran's unit was indeed 
involved in combat incidents during the May to July 1969 time 
frame, to include harassing mortar fire.  Notwithstanding 
this research, the RO denied the veteran's claim for the 
following reasons.

Firstly, the veteran's frequent trips to sick bay cut against 
the plausibility that the veteran was actually present during 
combat incidents.  While the service medical records 
certainly confirm frequent complaints of tension headaches 
during his time in Vietnam, other than the one 
hospitalization for hernia surgery, there is no indication in 
the record that the veteran spent a lengthy period of time in 
a medical facility.  Rather, the records indicate he was 
consistently sent back to duty after his complaints were 
addressed.

The RO also denied the veteran's claim based on an Army Board 
Determination of June 2004 finding insufficient evidence that 
the veteran was actually present during hostile attacks.  
Specifically, the veteran was not awarded the Combat Infantry 
Badge (CIB), which is very unusual for an infantryman 
assigned to a unit that saw combat.  The veteran sought 
correction of his military records from the Army to obtain 
the CIB and prove he was, indeed, in combat.  In a June 2004 
determination report, the Army declined to award the CIB to 
the veteran indicating, among other things, "There is no 
evidence [the veteran] was personally present under fire 
while engaged in ground combat with the enemy."

The veteran takes issue with his denial being based on not 
being awarded the CIB, indicating that award of the CIB is 
not a requirement of service connection for PTSD.  The Board 
agrees.  While the CIB is not a requirement, the Army's June 
2004 determination is clearly relevant in regards to the 
likelihood of the veteran's participation in combat, but not 
conclusive.

Rather, for disability benefits purposes, the veteran is not 
under such a stringent duty to provide corroborating evidence 
of his actual presence during hostile attack.  The finding as 
to whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In Pentecost, as well as Suozzi v. Principi, 10 Vet. 
App. 310-11 (2002), it was held that specific evidence that a 
veteran was actually with his unit at the time of an attack 
is not required to verify that attack as a PTSD stressor.  
Pentecost, 16 Vet. App. at 128-29, held that the Board had 
interpreted the corroboration requirement too narrowly by 
requiring the veteran to demonstrate his actual proximity to 
and participation in rocket and mortar attacks. The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks." Id. 

Similarly, here, the Board finds compelling that there is 
confirmation that the veteran's unit was engaged in hostile 
attack during the two month time frame of the veteran's 
Vietnam service.  Although a short tour, the veteran was 
likely exposed to hostile attacks.  It is not necessary, for 
compensation purposes, to corroborate the extent of the 
veteran's participation in combat activity.  

The Board also finds compelling the voluminous amount of 
treatment the veteran has received for his PTSD.  It is clear 
from the VA treatment records that the veteran's condition is 
not only severe, but has no other explanation.  No other non-
military stressor has ever been indicated in the years of his 
treatment.  

At the very least the evidence is in relative equipoise.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds service connection for post-traumatic stress 
disorder warranted.  In short, there is some objective 
evidence that the veteran served against hostile forces in 
Vietnam and there is a medical diagnosis of PTSD liking the 
condition to combat-related incidents in Vietnam consistent 
with the veteran's testimony. Although the veteran was not 
awarded the CIB, the criteria for corroborating stressors for 
benefit purposes is simply not the same as substantiating 
entitlement to the CIB.  It is clear from the veteran's 
service medical records that the veteran frequently visited 
the medical facility for tension headaches, but the veteran 
was always sent back to duty.  There is no evidence that he 
was so absent from his unit that he was never exposed to 
hostile fire.  Indeed, in accordance with Pentecost and 
Suozzi, the veteran likely was exposed to combat given 
confirmation his unit was present during such attacks.  The 
Board, therefore, concludes that service connection is 
warranted for PTSD. 

Due to the complete grant of the benefit sought on appeal 
herein, the Board finds that it is not necessary to discuss 
compliance with the Veterans Claims Assistance Act of 2000.  
It would not be in the veteran's interest to remand this case 
for any such necessary compliance.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

Regrettably, despite the lengthy procedural history in this 
case, the claims of entitlement to service connection for 
hypertension and duodenal ulcers, claimed as secondary to 
PTSD, must once again be remanded.
 
When the Board last remanded the claim in January 2005, it 
was, in part, for affording the veteran adequate VA 
examinations for his claims in the event the veteran's PTSD 
claim was substantiated.  As explained above, appropriate 
research was conducted confirming the veteran's reported 
incidents of combat and, thus, substantiating his PTSD claim.  
Given that service connection is now warranted for PTSD, the 
veteran must be afforded VA examinations to determine the 
likelihood that his claimed hypertension and duodenal ulcers 
are related to his service-connected PTSD.  

As previously noted, the veteran alleges his past duodenal 
ulcers and current hypertension are caused by or aggravated 
by stress and anxiety due to his PTSD.  His VA outpatient 
treatment records indicate on-going treatment for 
hypertension.  Significantly, the veteran was hospitalized 
from August 2003 to October 2003 for his PTSD and a diagnosis 
of "hypertension, aggravated by stress" was also indicated.  
The veteran was also treated for a duodenal ulcer as early as 
March 1973, less than three years after separation from the 
military.  

Secondary service connection may be established by a showing 
that a service-connected condition caused the condition or 
aggravated the condition beyond the natural progression of 
the disease.  See 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 
3.310(a)(2)(b) (stating that service connection on a 
secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  

The current medical evidence is not dispositive, but it 
raises a reasonable possibility of substantiating the claims 
and, therefore, the veteran should be afforded appropriate VA 
examinations. 

The RO should also take this opportunity to ensure all 
current VA outpatient treatment records are obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VAMC in Salisbury, Dorn, 
Charleston and Columbia from 2003 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After obtaining the above records, to 
the extent available, schedule the veteran 
for appropriate examinations for the 
claimed conditions of hypertension and 
duodenal ulcers, secondary to his service-
connected PTSD, to determine the extent 
and likely etiology of any cardiovascular 
and ulcer condition(s) found, specifically 
commenting on whether the veteran's 
conditions have been caused or aggravated 
by his PTSD. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


